Citation Nr: 1804011	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for left hip degenerative joint disease (DJD), status post left hip replacement.

2. Entitlement to service connection for degenerative disc disease (DDD).

3. Entitlement to service connection for left leg radiculopathy, to include as secondary to degenerative disc disease.

4. Entitlement to service connection for a heart condition, to include as due to herbicide agent exposure.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for right knee condition.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1969.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In March 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is of record.

The Board notes that the Veteran's claim for a right knee condition was withdrawn by the Veteran in May 2014. As such, it is not in appellate status and will not be addressed here.





FINDINGS OF FACT

1. The Veteran served in Vietnam from January 1969 to August 1970.

2. The Veteran's left hip degenerative joint disease was incurred during active service.

3. The Veteran's degenerative disc disease was incurred during active service.

4. It is reasonably shown the Veteran's radiculopathy was caused by his [now] service-connected degenerative disc disease.

5. The Veteran is diagnosed with coronary artery disease, which is an ischemic heart disease.

6. The Veteran's exposure to herbicide agents is established based on his service in Vietnam.

7. The Veteran's bilateral hearing loss is reasonably shown to be related to or caused by his exposure to noise trauma in service.

8. The Veteran's tinnitus is reasonably shown to have had its onset in service, and to have persisted since that time.

9. The Veteran's hypertension is reasonably shown to have had its onset in service, and to have persisted since that time.


CONCLUSIONS OF LAW

1. Service connection for left hip degenerative joint disease is warranted. 38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. Service connection for degenerative disc disease is warranted. 38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Service connection for radiculopathy as secondary to degenerative disc disease is warranted. 38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. Service connection for heart disease is warranted, based on presumed in-service exposure to herbicide agents. 38 U.S.C. §§ 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5. Service connection for bilateral hearing loss is warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

6. Service connection for tinnitus is warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7. Service connection for hypertension is warranted. 38 U.S.C. §§ 1110, 1112, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determinations.

Legal Criteria

Service connection may be granted for a disability due to a disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury. Establishing secondary service connection requires evidence establishing: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or aggravated by the service connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Some chronic diseases (to include tinnitus and hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disabilities). 38 U.S.C. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309. When certain chronic diseases are at issue, such as the above-noted diseases or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Certain diseases may be presumed to be service-connected if manifested in a Veteran who was exposed to herbicide agents in service. Veterans who served in Vietnam during the Vietnam era are presumed to have been exposed to herbicide agents in service. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). Ischemic heart disease (including atherosclerotic cardiovascular disease) is associated with herbicide agent exposure for purposes of the presumption. 38 C.F.R. § 3.309(e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's statements regarding experiences in combat are presumed to be true. 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (noting that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). 
Factual Background and Analysis

1. Service Connection for Left Hip DJD

The Veteran's treatment records dated in May 2011 note a diagnosis of osteoarthritis of the hip and a left hip replacement in 2008. Thus the Veteran has a current diagnosis.

During the March 2017 Board hearing, the Veteran testified that while in Vietnam has was thrown from an APC (anti-personnel carrier) and landed on his left side, including his left hip. Furthermore, in June 2013 the Veteran submitted a statement from G.S. who served with him in Vietnam. G.S. stated he was with the Veteran the day that he was thrown off of the APC and the Veteran has struggled with hip and low back pain since that point. The Veteran further testified that his hip has continued to bother him since service. He reported having a hip replacement around 2006 and still experiencing weakness. The Veteran testified that he still receives treatment for his hip.

The competent and credible statements of the Veteran and G.S. demonstrate an in-service event, satisfying the second element of service connection. They also establish that the Veteran's hip disability began in service and has continued since that time, providing a nexus. 

Accordingly, the Veteran is entitled to service connection for left hip DJD.

2. Service Connection for DDD

The Veteran was afforded a VA examination in August 2011 which provided a diagnosis of DDD of the lumbar spine. Therefore, the Veteran has a current disability.

As previously discussed, the Veteran and G.S. have provided statements detailing his in-service injury, being thrown from an APC while in Vietnam. The Veteran testified during the March 2017 hearing this he has had a chronic back condition since that event and also wears a back brace. G.S. also stated that the Veteran has struggled with his back since that time.

Therefore, the evidence record reflects an in-service event, satisfying the second element of service connection. In addition, because his back disability began in service and has continued since then, a nexus has also been established. 

Therefore, the Veteran is entitled to service connection for DDD.

3. Service connection for radiculopathy

The 2011 VA examination provided a diagnosis of radiculopathy in the left and right L2/L3/L4 nerve roots. VA treatment notes dated in May 2016 also noted a diagnosis of lumbar radiculopathy. Therefore, the Veteran has a current disability. The Veteran is also now service connected for DDD, satisfying the second element of secondary service connection.

During the March 2017 hearing the Veteran testified that he sought treatment for the pain in his left leg in the 1970s and was told that it was due to his back disability. Given the Veteran's credible statements regarding his treatment in the 1970s and his diagnosis of lumbar radiculopathy, it is reasonably shown by the record that the Veteran's now service-connected DDD caused his radiculopathy. 

Therefore, the Veteran is entitled to service connection for left leg radiculopathy secondary to his [now] service connected DDD.

4. Service connection for heart condition

As evidenced in military personnel records, the Veteran served in Vietnam from January 1969 to August 1970. As a result, he is presumed to have been exposed to herbicide agents. In November 2016 the Veteran was afforded a VA examination which provided a diagnosis of coronary artery disease. As noted by the examiner, and as explicitly cited in 38 C.F.R. § 3.309(e), coronary artery disease is an ischemic heart disease. Accordingly, the Veteran falls under the herbicide agent presumption pursuant to 38 C.F.R. § 3.307(a)(6)(ii), and service connection is warranted.

5. Service connection for hearing loss

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry. Based on his testimony that he was exposed to machinegun fire, mortar fire, and grenade explosions, the Board finds the Veteran also experienced noise exposure while in service. 

The Veteran testified during the 2017 Board hearing that he first noticed he was having trouble hearing right after he got home from Vietnam. He had trouble hearing the television or conversations. 

Because the Veteran has reported continuous symptoms of hearing loss since service, the Board finds a nexus has been established. 

Accordingly, the Veteran is entitled to service connection for bilateral hearing loss.

6. Service connection for tinnitus

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002). The Veteran has competently reported that he has tinnitus and the Board finds his statements to be credible. Therefore, there is evidence of a current disability. 

As discussed previously, the Veteran did experience noise exposure during service. Thus, the second element of service connection, an in-service event, is also met.

During the March 2017 Board hearing, the Veteran also testified competently and credibly that his tinnitus began in service and has persisted since that time. Therefore, the third element of service connection, a nexus, is also satisfied.

Accordingly, the Veteran is entitled to service connection for tinnitus.

7. Service connection for hypertension

VA treatment notes dated in March 2015 note a diagnosis of hypertension, thus the Veteran has a current disability.

The Veteran's separation examination dated in July 1969 notes a blood pressure reading of a systolic of 136 and a diastolic of 84. During the March 2017 Board hearing, the Veteran testified that the first time he went to see a doctor following service was around 1975 and was then told he had hypertension. He also testified that he takes medication for his hypertension.

Under new guidelines published by the American Heart Association and the American College of Cardiology, a systolic between 130 and 139 or a diastolic between 80 and 89 is considered Stage 1 hypertension. Because the Veteran had a reading in service considered Stage 1 hypertension, it is reasonably shown by the record that his hypertension began in service. Furthermore, the Veteran has competently and credibly testified that his hypertension has continued since service, establishing a nexus.

Accordingly, the Veteran is entitled to service connection for hypertension. 


ORDER

Entitlement to service connection for left hip degenerative joint disease (DJD), status post left hip replacement is granted.

Entitlement to service connection for degenerative disc disease (DDD) is granted.

Entitlement to service connection for left leg radiculopathy, to include as secondary to degenerative disc disease is granted.

Entitlement to service connection for a heart condition is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for hypertension is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


